Citation Nr: 0501668	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-25 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for chronic headaches.  

3.  Entitlement to service connection for unspecified joint 
pain. 

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.  Service in Vietnam is indicated by the 
evidence of record.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in April 2004.  A 
transcript of that hearing is associated with his VA claims 
folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Reasons for remand

The VCAA

The Veterans Claims Assistance Act (VCAA) of 2000 has 
enhanced the duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2002).

After a careful review of the record, the Board notes that 
there has been no VCAA compliance letter issued in this case.

A decision of the United States Court of Appeals for the 
Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. § 
19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, if the record 
has a procedural defect with respect to notice required under 
the VCAA, this may no longer be cured by the Board.  

Accordingly, the Board must remand this case to the Veterans 
Benefits Administration (VBA) because the record does not 
show that he was provided adequate notice under the VCAA and 
the Board is without authority to do so.  Under these 
circumstances, it would potentially be prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Stressor verification

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2003); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

The medical evidence reflects that the veteran has a 
diagnosis of PTSD.  The RO denied the veteran's claim for 
service connection for PTSD on the grounds that there was no 
credible evidence of an in-service stressor.  38 C.F.R. § 
3.304(f) (2003).  The veteran's DD 214 reflects that he 
served in Vietnam; however, he was not awarded medals 
indicative of combat.  His military occupational specialty 
(MOS) was helicopter repairman.  

During his April 2004 video hearing, the veteran reported 
being on guard duty in bunkers while in Vietnam.  He also 
reported that his unit lost 6 aircraft/personnel to enemy 
fire while he was there.  He indicated that he worked on some 
of these planes and felt grief even though he knew he was not 
responsible.  He stated that these stressors occurred while 
he was assigned to Company B, 158th Aviation Battalion, 101st 
Airborne Division.  

The Board believes that stressor verification efforts should 
be undertaken.  Specifically, the veteran should be asked to 
provide more detailed information concerning his alleged 
stressors (i.e., names, locations, and dates).  The veteran 
is advised that he is expected to provide specifics as to the 
"who, what, when and where" of each claimed stressor.  If 
information is provided by the veteran which is sufficiently 
detailed to provide a reasonable possibility of objective 
verification, appropriate steps should be taken to verify 
such information.  

VA examination 

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination and obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).  The Board believes 
that the veteran should be afforded additional VA 
examination.  

Accordingly, this case is REMANDED to VBA for the following 
actions:

1.  VBA must review the veteran's VA 
claims folder and ensure that all 
notification and development action 
required by the VCAA is completed, 
specifically to include sending a letter 
to the veteran which complies with the 
requirements of 38 C.F.R. § 3.159(b).  In 
particular,  the veteran must be informed 
that he should submit specific 
information and any corroborating 
evidence he may have pertaining to 
alleged stressors experienced during his 
military service.  If additional 
information concerning stressors is 
received from the veteran which would 
reasonably allow for corroboration, 
appropriate action should be taken to 
verify such stressors.

2.  VBA should schedule the veteran for a 
VA examination to determine the existence 
and etiology of the claimed chronic 
headaches, joint pain and tinnitus.  The 
claims folder should be made available to 
the examiner.  The examiner should 
express an opinion as to whether a 
chronic headache disorder, a systemic 
disease manifested by joint pain and 
tinnitus exist.  Any diagnostic testing 
which is deemed to be necessary by the 
examiner should be accomplished.  If any 
such disability currently exists, the 
examiner should render an opinion as to 
whether it is as least as likely as not 
related to the veteran's military service 
or any incident thereof.  If any 
musculoskeletal disability which is not 
systemic in nature is identified, a 
similar opinion should be rendered.  If 
the examiner deems a specialist 
consultation or consultations to be 
necessary, such should be scheduled.  A 
report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  After, undertaking any additional 
evidentiary and procedural development 
which it deems to be warranted under the 
circumstances, VBA should readjudicate 
the issues on appeal.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


